          Case 1:21-cr-00052-LTS Document 27
                                          28 Filed 03/11/21 Page 1 of 2




                                                                           March 11, 2021

VIA FAX
Honorable Judge Laura Taylor Swain
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007                                                0(02(1'256('
Re:    United States v. Selassie Sinclair
       21 Cr. 52 (LTS)

Dear Judge Swain:

        I write on behalf of my client Selassie Sinclair with consent from Assistant United States
Attorney Sarah Kushner and United States Pretrial Officer Mohammed Ahmed, to respectfully
request that the Court modify the conditions of the bond authorizing Mr. Sinclair to travel to our
offices for the purposes of a psychological evaluation.

        On January 12, 2021, Your Honor imposed the following bail conditions: A $50,000
personal recognizance bond to be cosigned by two financially responsible persons; travel
restricted to the Southern and Eastern Districts of New York; home incarceration with GPS
monitoring; Remote Mental Health Evaluation/Treatment as directed by pretrial services; avoid
all contact with all codefendants including his brother, Judah Sinclair, and surrender of travel
documents with no new applications.

       Mr. Sinclair plans to come into our offices at 52 Duane Street on March 12th, from 2pm
to 4pm to meet with an expert psychologist we have retained, Dr. Edward Fernandez.

                                                     Respectfully submitted,

                                                     /s/
                                                     Marisa Cabrera
                                                     Assistant Federal Defender
                                                     Tel.: (212) 417-8730
         Case 1:21-cr-00052-LTS Document 27
                                         28 Filed 03/11/21 Page 2 of 2




Honorable Judge Laura Taylor Swain                                         March 11, 2021
United States District Judge                                                       Page 2
Southern District of New York

Re:   United States v. Selassie Sinclair
      21 Cr. 52 (LTS)                           7KHUHTXHVWHGPRGLILFDWLRQLVJUDQWHG'(
                                                UHVROYHG
                                                SO ORDERED:


                                                 V/DXUD7D\ORU6ZDLQ
                                                ______________________________
                                                HONORABLE Laura Taylor Swain
                                                United States District Judge


cc: Sarah L. Kushner, Esq., Assistant United States Attorney
    Mohammed Ahmed, Pretrial Services Officer
